Tom Glaze, Justice, dissenting. The majority opinion cites the appropriate law, but then reaches the wrong result. Act 518 of 1995 prohibits the operation of a motorboat while under the influence of alcohol and authorizes the State Board of Health to adopt regulations to carry out the purposes of the Act. The problem here is that the deputy prosecutor was unaware that the Board had promulgated a regulation approving machines to be used for making the breath analysis for determining blood-alcohol content where motorboats were involved. As a result, the deputy prosecutor urged that although the Board had no regulation covering watercraft, the trial court should apply those regulations promulgated for blood analysis in DWI cases. As the majority opinion mentions, a party is not required to proffer or introduce regulations, so long as that party’s reliance on such regulation is brought to the trial court’s attention. St. Paul Ins. Co. v. Touzin, 267 Ark. 539, 592 S.W.2d 447 (1980). (Emphasis added.) Here, no one ever apprised the trial judge that the Board of Health ever promulgated a regulation pertaining to alcohol testing where watercraft were involved. Instead, the State pointed to the DWI regulation which appeared inapplicable to motorboats. Surely, the trial court was entitled to have the State place the court on notice that the Board had enacted a regulation that related to persons who are alleged to have illegally operated a watercraft while under the influence of alcohol. On appeal, the State now includes as a part of its argument the point that the Board of Health had actually adopted a regulation that applied existing DWI testing procedures to both vehicles and watercraft. The majority opinion adopts the State’s argument even though this regulation and argument were never brought to the trial court’s attention below and are introduced for the first time on appeal. As we have repeatedly held over the years, a party cannot change the grounds for an objection or motion on appeal, but is bound by the scope and nature of the arguments made at trial. Henderson v. State, 329 Ark. 526, 953 S.W.2d 26 (1997). Here, the trial court was misled by the deputy prosecutor’s silence when the trial judge at trial said that it “has not had anything from the state to indicate that the Health Department has done that with reference to boating cases.” In other words, the State below not only failed to direct the trial judge’s attention to the regulation covering watercraft, it also indicated to the judge that no such regulation existed. The State introduced the error in this case, not the trial judge. For the reasons above, I would affirm the trial court’s ruling.1    It is noted that, while the deputy prosecutor stated at trial that she believed the State had enough evidence without a blood test to show Mike J. Jones had violated boating while intoxicated under Act 518, the State opted not to proceed. Thus, this appeal ensued without the State putting on its case.